--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT NO. 1 dated as of September 30, 2010 (this “Amendment”), to the US
Collateral and Guaranty Agreement dated as of November 28, 2001, as amended and
restated as of December 22, 2005 (the “Collateral and Guaranty Agreement”),
among Compass Minerals International, Inc., a Delaware corporation (the “US
Borrower”), each other Subsidiary of the US Borrower party thereto and JPMorgan
Chase Bank, N.A., a national banking association (“JPMCB”), as collateral agent
on behalf of itself and the Secured Parties (the “Collateral Agent”).


A.  Reference is made to the Credit Agreement dated as of November 28, 2001, as
amended and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005 (as further amended and in effect prior to the date hereof,
the “Existing Credit Agreement” and, as amended by the Amendment and Restatement
Agreement, the “Amended Credit Agreement”), among the US Borrower, Sifto Canada
Corp., a corporation continued and amalgamated under the laws of the province of
Nova Scotia, Canada (the “Canadian Borrower”), Salt Union Limited, a company
incorporated under the laws of England and Wales in the United Kingdom (the “UK
Borrower” and, together with the Canadian Borrower, the “Foreign Borrowers”; the
Foreign Borrowers together with the US Borrower, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”) and JPMCB, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).


B.  The US Borrower has requested certain amendments to the Existing Credit
Agreement pursuant to that certain Amendment and Restatement Agreement dated as
of September 30, 2010 (the “Amendment Agreement”), among the Borrowers, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as the
Administrative Agent, and, in connection with the Amendment Agreement, the
Collateral and Guaranty Agreement shall be amended as set forth herein.


C.  Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned to such terms in the Collateral and Guaranty
Agreement or the Amended Credit Agreement, as applicable.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1.  Amendment of the Collateral and Guaranty Agreement.  1)  Section
1.01(b) of the Collateral and Guaranty Agreement is hereby amended by adding the
following defined terms in proper alphabetical order:


“ULC” has the meaning assigned to such term in Section 7.18.


“ULC Share Pledgor” has the meaning assigned to such term in Section 7.18.


 
 

--------------------------------------------------------------------------------

 


“ULC Shares” has the meaning assigned to such term in Section 7.18.
 
“US Obligations” means all Obligations other than the Foreign Obligations.
 
(b)           Section 3.01 of the Collateral and Guaranty Agreement is hereby
amended by inserting “to secure all US Obligations and Foreign Obligations”
after “to and under such Equity Interests” in clause (ii) of the proviso to
clause (a) of such Section.
 
(c)           Section 3.02(a) of the Collateral and Guaranty Agreement is hereby
deleted in its entirety and replaced by the following new Section 3.02(a):
 
“Each Pledgor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Securities (other than Pledged Debt
Securities that have a value, individually, equal to or less than $2,000,000).”.
 
(d)           Section 3.02(b) of the Collateral and Guaranty Agreement is hereby
amended by replacing “five Business Days” in the proviso thereto with “fifteen
Business Days”.
 
(e)           The first sentence in Section 4.01(b) of the Collateral and
Guaranty Agreement is hereby amended by (i) deleting the word “initial” after
the phrase “in any relevant jurisdiction any” and (ii) adding the following
clause to the end of such sentence:
 
 “, and including any financing or continuation statements or other documents
without the signature of such Grantor where permitted by law and any financing
statements describing the Collateral as “all assets now owned or hereafter
acquired by the Grantor or in which Grantor otherwise has rights” or other
similar language”.
 
(f)           Section 4.04(c) of the Collateral and Guaranty Agreement is hereby
amended by inserting “not otherwise required to be delivered under Article III,”
after “acquire any certificated securities” in the first sentence thereof.
 
(g)           Article VII of the Collateral and Guaranty Agreement is hereby
amended by adding the following Section 7.18 to the end thereof:


 
2

--------------------------------------------------------------------------------

 


“Section 7.18 ULC Shares.  Notwithstanding any provisions to the contrary
contained in this Agreement or any other document or agreement between the
parties hereto, each of the Credit Parties hereto which owns any shares of stock
(“ULC Shares”) of an unlimited company (a “ULC”) under the Companies Act (Nova
Scotia) (referred to herein as a “ULC Share Pledgor”) is the sole registered and
beneficial owner of all such Pledged Collateral which are ULC Shares and will
remain so until such time as such ULC Shares are effectively transferred into
the name of the Collateral Agent, any Secured Party or any other Person on the
books and records of such ULC.  Accordingly, for the avoidance of doubt, each
ULC Share Pledgor shall be entitled to receive and retain for its own account
any dividend on or other distribution, if any, in respect of such Pledged
Collateral (except insofar as each ULC Share Pledgor has granted a security
interest in such dividend or other distribution, and any shares which are
Pledged Collateral shall be delivered to the Collateral Agent to hold as Pledged
Collateral hereunder) and shall have the right to vote such Pledged Collateral
and to control the direction, management and policies of the ULC to the same
extent as each ULC Share Pledgor would if such Pledged Collateral were not
pledged to the Collateral Agent (for its own benefit and for the benefit of the
Secured Parties) pursuant hereto.  Nothing in this Agreement or any other
document or agreement among the parties hereto is intended to, and nothing in
this Agreement or any other document or agreement among the parties hereto
shall, constitute the Collateral Agent, any of the Secured Parties or any person
other than each ULC Share Pledgor, as a member of a ULC for the purposes of the
Companies Act (Nova Scotia) until such time as notice is given to each ULC Share
Pledgor and further steps are taken pursuant hereto or thereto so as to register
the Collateral Agent or such other Person as holder of ULC Shares.  To the
extent any provision hereof would have the effect of constituting the Collateral
Agent or any of the Secured Parties as a member of any ULC prior to such time,
such provision shall be severed herefrom and shall be ineffective with respect
to Pledged Collateral which are ULC Shares without otherwise invalidating or
rendering unenforceable this Agreement or invalidating or rendering
unenforceable such provision insofar as it relates to Pledged Collateral which
are not ULC Shares.


Except upon the exercise of rights to sell, transfer or otherwise dispose of the
ULC Shares following the occurrence of an Event of Default, each ULC Share
Pledgor shall not cause or permit, or enable any ULC in which it holds ULC
Shares to cause or permit, the Collateral Agent or other Secured Parties: (a) to
be registered as shareholders or members of such ULC; (b) to have any notation
entered in their favor in the share register of such ULC; (c) to be held out as
shareholders or members of such ULC; (d) except as set forth in the proviso in
Section 3.06(a)(iii), to receive, directly or indirectly, any dividends,
property or other distributions from the ULC by reason of the Collateral Agent
or the Secured Parties holding a security interest in the ULC; or (e) to act as
a shareholder or member of the ULC, or exercise any rights of a shareholder or
member including the right to attend a meeting of, or to vote the shares of, the
ULC.”.


SECTION 2.  Representations and Warranties.  Each Grantor represents and
warrants to the Collateral Agent and the other Grantors that (a) the execution,
delivery and performance by such Grantor of this Amendment have been duly
authorized by all necessary corporate or other organizational action on behalf
of such Grantor and (b) this Amendment has been duly and validly executed and
delivered by such Grantor and constitutes the legal, valid and binding
obligation of such Grantor, enforceable against such Grantor in accordance with
its terms, except to the extent enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditor’s rights
generally.


 
3

--------------------------------------------------------------------------------

 


SECTION 3.  Counterparts; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Amendment by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Amendment.  This Amendment
shall become effective when the Collateral Agent shall have executed a
counterpart hereof and when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent.  This Amendment shall
be binding upon each Grantor and its respective successors and assigns, and
shall inure to the benefit of the Collateral Agent and the other Grantors and
their respective successors and assigns.


SECTION 4.  Effect of Amendment.  2) Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Collateral and
Guaranty Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  From and after the date hereof, the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import, as used in the Collateral and Guaranty Agreement
shall be deemed to refer to the Collateral and Guaranty Agreement as amended
hereby.  This Amendment shall constitute a “Security Document” for all purposes
of the Credit Agreement and the other Security Documents.
 
(b)           Nothing express or implied in this Amendment shall be construed as
a substitution or novation of, or a release or discharge of, any Guarantee or
other obligation outstanding under the Collateral and Guaranty Agreement, which
shall remain in full force and effect, except as modified hereby.


SECTION 5.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 6.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.


SECTION 7.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[Signature pages follow.]


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 
COMPASS MINERALS INTERNATIONAL, INC.,
by
     
Name:
 
Title:


 
CAREY SALT COMPANY,
By
     
Name:
 
Title:


 
GREAT SALT LAKE MINERALS CORPORATION,
By
     
Name:
 
Title:





GSL CORPORATION,
By
     
Name:
 
Title:


 
NAMSCO INC.,
By
     
Name:
 
Title:

 
[Signature Page to Amendment to the US Collateral and Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 


NORTH AMERICAN SALT COMPANY,
By
     
Name:
 
Title:

 
 
COMPASS RESOURCES, INC.,
By
     
Name:
 
Title:


 
GREAT SALT LAKE HOLDINGS, LLC,
By
     
Name:
 
Title:

 
 
GSL HOLDINGS EUROPE S.À R.L.,
By
     
Name:
 
Title:


 
PRISTIVA INC.,
By
     
Name:
 
Title:

 
[Signature Page to Amendment to the US Collateral and Guaranty Agreement]
 
 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as Administrative Agent on behalf of itself and the
other Secured Parties
By
     
Name:
 
Title:



[Signature Page to Amendment to the US Collateral and Guaranty Agreement]
 
 

--------------------------------------------------------------------------------